UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14C INFORMATION Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934 Check the appropriate box: xPreliminary Information Statement oConfidential, for Use of the Commission Only (as permitted by Rule 14c-5(d)(2)) oDefinitive Information Statement PASHMINADEPOT.COM, INC. (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14c-5(g) Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule O-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount previously paid: Form, Schedule, or Registration Statement No.: Filing Party: Date Filed: PASHMINDEPOT.COM, INC. 9694 Royal Palm Blvd., Coral Springs, Fl 33065 October , 2009 Dear Stockholders: The enclosed Information Statement is being furnished to the holders of record of shares of the common stock (the “Common Stock”) of Pashminadepot.com, Inc., a Florida corporation (the “Company or “Pashminadepot”), as of the close of business on the record date, September 23, 2009.The purpose of the Information Statement is to notify our shareholders that on September21, 2009, the Company received a written consent in lieu of a meeting of stockholders (the “Written Consent”) from the holder of 60,000,000 (representing 71%) of the issued and outstanding shares of our Common Stock.The Written Consent adopted resolutions which authorized the Company to (a) act on a proposal to change the Pashminadepot’s state of incorporation from Florida to Delaware by the merger of Pashminadepot with and into its wholly-owned subsidiary, SwissINSO Holding Inc., a Delaware corporation (“SwissINSO”) and (b) change the name of the Company from “Pashminadepot.com, Inc.” to “SwissINSO Holding Inc.” You are urged to read the Information Statement in its entirety for a description of the actions taken by the majority stockholder of the Company.The actions will become effective twenty (20) calendar days after this Information Statement is first mailed to our stockholders. WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY. No action is required by you.The enclosed Information Statement is being furnished to you to inform you that the foregoing actions have been approved by the holder of at least a majority of the outstanding shares of all voting stock of the Company. Because a shareholder holding at least a majority of the voting rights of our outstanding common stock has voted in favor of the foregoing actions, and has sufficient voting power to approve such actions through its ownership of common stock, no other shareholder consents will be solicited in connection with the transactions described in this Information Statement.The Board is not soliciting your proxy in connection with the adoption of these resolutions, and proxies are not requested from stockholders. This Information Statement is being mailed on or about October, 2009 to stockholders of record on September 23, 2009. Sincerely, /s/ Edward Sanders Edward Sanders President 2 PASHMINDEPOT.COM, INC. 9694 Royal Palm Blvd., Coral Springs, Fl 33065 INFORMATION STATEMENT PURSUANT TO SECTION 14(C)
